Armstrong, J.
¶33 (dissenting) — Because I do not agree that George established he was entitled to a self-defense instruction, I respectfully dissent.
¶34 A defendant cannot present a self-defense instruction to the jury without first producing some evidence that he feared an imminent threat of great bodily harm and that his fear was objectively reasonable. See State v. Walker, 136 Wn.2d 767, 772-73, 966 P.2d 883 (1998). “The importance of the objective portion of the inquiry cannot be underestimated. Absent the reference point of a reasonably prudent person, a defendant’s subjective beliefs would always justify the homicide.” Walker, 136 Wn.2d at 772. A simple battery cannot justify the taking of a human life unless the facts of a particular case show a reasonable person in the defendant’s shoes could have reasonably believed that great bodily harm would result from the battery. Walker, 136 Wn.2d at 774-75. If there is no reasonable ground for the person attacked to believe that he “ ‘is in imminent danger *103of death or great bodily harm, and it appears to him that only an ordinary battery is all that is intended,’ ” then he has no right to repel the assault with deadly force. Walker, 136 Wn.2d at 777 (emphasis omitted) (quoting State v. Walden, 131 Wn.2d 469, 475, 932 P.2d 1237 (1997)).
¶35 Here, George produced no evidence demonstrating that his fear that Clark posed an imminent threat of death or great bodily harm was objectively reasonable. George shot Clark four times after Clark punched him once in the head and attempted to drag him out of the van. George did not know Clark and had no history with him, Clark made no verbal threats from which George could infer that he intended more than a simple battery, and George never saw Clark or any other person produce a weapon. That the confrontation was related to the murder of a friend, a violent incident that occurred in another time and place, and that Millender patted down McGrew and failed to uncover a weapon, does not make it more likely that Clark was armed or posed an imminent threat of death or great bodily harm to George. Because George failed to offer any evidence from which a reasonable person could conclude that Clark intended anything beyond an ordinary battery, I would affirm the trial court’s finding that George’s fear was not objectively reasonable.
Review denied at 172 Wn.2d 1007 (2011).